Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 28, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160701                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160701
                                                                    COA: 341304
                                                                    Genesee CC: 16-040555-FC
  FREDERICK DWAYNE GARTH, JR.,
           Defendant-Appellant.

  _____________________________________/

        On order of the Court, the application for leave to appeal the September 12, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 28, 2020
           b1021
                                                                               Clerk